Title: James Madison to Richard M. Johnson, 9 May 1828
From: Madison, James
To: Johnson, Richard M.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            May 9 [1828]
                            
                        
                        
                        I have recd. from Mr. Emmons, a copy of his "Fredoniad" with a request, that in reference to the cost of
                            publication $5 might be inclosed to you to be forwarded to him. This I now do with pleasure inferring from what appears
                            that I follow safe examples in this mark of respect for the author, both as a poet and a patriot. I am sorry I could not
                            make it the result of my own perusal of the work; literary qualifications, especially of the poetical class, being very
                            little divulged to me, by indispensable demands on the scanty remnant of life before me. Permit me on the occasion
                            offered, to assure you of my very great esteem & friendly recollections.
                        
                        
                            
                                J M.
                            
                        
                    